Citation Nr: 0611216	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  02-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from May 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran appealed a September 2003 Board decision, denying 
service connection for PTSD, to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 2005 
order the Court vacated and remanded the Board's decision.  A 
copy of the Court's order has been included in the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is the veteran's primary assertion that a 25 day period of 
absence without leave (AWOL), from January 10, 1970, to 
February 3, 1970, and frequent trouble sleeping, as reported 
by the veteran on his Report of Medical History completed in 
conjunction with his service separation examination in 
September 1970, were the result of personal assaults the 
veteran experienced during his active service.  It does not 
appear that an attempt has been made to refer the veteran's 
claims file to the appropriate healthcare professional in 
order to determine if there is evidence of behavior changes 
that might indicate the occurrence of an in-service stressor.  
The Court has held that the provisions in M21-1, Part III, 
5.14(c), on which the provisions of 38 C.F.R. § 3.304(f)(3) 
are based, that address PTSD claims based on personal assault 
are substantive rules which are the equivalent of VA 
regulations.  YR v. West, 11 Vet. App. 393, 398-99 (1998); 
Patton v. West, 12 Vet. App. 272 (1999).  See VA Adjudication 
Manual M21-1 (M21-1), Part III, 5.14(c) (February 20, 1996) 
(recently converted to M21-1 MR, IV.ii.1.D.14).  

The Court has recently provided additional guidance regarding 
notice that is required by the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2000 & Supp. 
2005).  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (March 3, 2006).  VA has not yet had an opportunity to 
provide the veteran VCAA notice in accordance with Dingess.  
A review of the record reveals that the veteran underwent 
basic training from May 20, 1969, to July 18, 1969, and 
Advance Individual Training (AIT) from August 4, 1969, to 
November 7, 1969.  He was promoted from E-1 to E-2 on August 
19, 1969.  He undertook airborne training in November 1969 
and was permanently disqualified from this endeavor on 
December 3, 1969.  The veteran has reported, in a June 2000 
statement, that he received orders for Vietnam on December 
22, 1969.  He was AWOL for 25 days from January 10, 1970, to 
February 3, 1970, and reduced to E-1 February 5, 1970.  He 
was in Vietnam from February 7, 1970, to June 3, 1970, and 
was promoted to E-2 on April 1, 1970, and to E-3 on April 2, 
1970.  

A June 1997 letter/statement of Bruce Harmon, a private 
Washington State Mental Health Counselor, reflects that the 
veteran reported that he abruptly ended his tour in Vietnam 
due to returning to the United States on hardship leave to 
attend the funeral of his father who was killed in an 
automobile accident.  Mr. Harmon continues that the veteran 
subsequently received a hardship discharge.  

The veteran reported on his Report of Medical History, in 
conjunction with his separation examination of September 
1970, that he had frequent trouble sleeping.  In a statement, 
dated in June 2000, the veteran indicates that he did not 
experience personal assault during AIT or airborne training 
because he hid himself so well they hardly knew he was there.  

The veteran's personnel records have been requested and a 
response received, which includes some records, but records 
relating to his period of AWOL, Article 15s (2 Article 15s as 
shown to have been reported by the veteran in a November 1992 
VA treatment record and 1 Article 15 as shown to have been 
reported by the veteran in a December 1995 VA examination), 
and records relating to his Airborne training have not been 
received.

VA treatment records from the Seattle VA Medical Center (MC) 
have been received through November 1996, but not thereafter.  
Letters/statements have been received from Bruce Harmon, a 
private Washington State Mental Health Counselor, but it does 
not appear that treatment records have been received from Mr. 
Harmon.

In light of the above, the appeal is REMANDED for the 
following:

1.  Provide the veteran and his 
representative with notice of the VCAA in 
accordance with Pelegrini v. Principi, 18 
Vet. App. 112 (2004) and Dingess.

2.  Request copies of records from the 
Seattle VAMC relating to any psychiatric 
treatment of the veteran from November 
1996 to the present.

3.  Request copies of records from Bruce 
Harmon, a private Washington State Mental 
Health Counselor, relating to any 
psychiatric treatment he has provided the 
veteran.

4.  Request all of the veteran's service 
personnel records based on personal 
trauma ("PIES request code 018," M21-1 
MR, IV.ii.1.D.14), including specifically 
relating to any Article 15s, AWOL from 
January 10, 1970, to February 3, 1970, 
and "JUMPS" records relating to 
airborne training in November and 
December 1969.

5.  The RO should again readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




